Citation Nr: 0211686	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  00-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to benefits under Section 156 of Public Law 97-
377, the Restored Entitlement Program for Survivors (REPS).


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970, 
and from November 1974 until his death in February 1988.  The 
appellant is his daughter.  This appeal arises from a July 
1997 rating decision of the Department of Veterans Affairs 
(VA), Cleveland, Ohio, regional office (RO), which denied the 
appellant's claim for REPS benefits.  

The claims file was sent in June 2001 for a medical expert 
opinion by a Veterans Health Administration (VHA) cardiology 
specialist.


FINDINGS OF FACT

1.  The veteran died on active duty in February 1988 from 
coronary arrest.

2.  The preponderance of evidence of record is against a 
finding that cardiac disease or any other disability that 
contributed to the veteran's death was incurred on or before 
August 13, 1981.


CONCLUSION OF LAW

The criteria for entitlement to REPS benefits pursuant to 
Section 156 of Public Law 97-377 have not been met.  38 
C.F.R. § 3.812 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the March 2000 
statement of the case (SOC), and the October 2000 
supplemental statement of the case (SSOC), of the evidence 
necessary for entitlement to the benefit sought.  The Board 
concludes that the discussions in the SOC and the SSOC 
adequately informed the appellant of the evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant a letter dated in March 
2000 that explained that additional service medical records 
had been obtained.  That letter notified the appellant of the 
type of evidence necessary to substantiate the claim.  It 
informed her that it would assist in obtaining records.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The appellant was scheduled 
for a hearing before the undersigned in June 2001, however 
she failed to report.  In January 2002, the Board sent the 
appellant a copy of the VHA opinion report obtained in 
December 2001.  The appellant was informed that she had 60 
days in which to submit any additional evidence or argument.  
No response was received.  The veteran's complete service 
medical records are of record.  There is no indication in the 
record that relevant evidence has not been obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As noted above, the veteran died while on active duty in 
February 1988.  The report of casualty lists the cause and 
circumstances of death as coronary arrest which occurred 
during normal operations.  

The appellant contends that she is entitled to REPS benefits 
because the veteran died of a service-connected disability 
which was incurred prior to August 13, 1981.  The appellant 
maintains that the veteran had cardiac disease that was 
manifested prior to August 13, 1981.

Pursuant to Section 156 of Public Law 97-377, REPS benefits 
are available for surviving spouses of veterans who died on 
active duty prior to August 13, 1981, or died as a result of 
a service-connected disability which was incurred or 
aggravated prior to August 13, 1981.  See 38 C.F.R. § 3.812 
(2001).  The Board notes that REPS benefits are a special 
allowance which is a replacement for certain Social Security 
benefits which were either reduced or terminated by 
provisions of the Omnibus Budget Reconciliation Act of 1981.

In the present case, the veteran's service medical records 
indicate that in July 1975 the veteran was hospitalized for 
two months for treatment for pneumococcal pneumonia.  Cardiac 
examination revealed a grade I-II systolic ejection murmur 
heard at the apex and left pole of the sternal border, but no 
other murmurs.  His discharge diagnoses included right lower 
lobe, left upper lobe, and left lower lobe pneumonia, 
secondary to staphylococcus, and probable acute endocarditis, 
not proven.  On an examination in April 1985 the veteran had 
a blood pressure reading of 132/92.  In May 1986 the veteran 
reported pain in the precordium of the left chest, and on 
examination he had normal sinus rhythm of the heart and there 
were no murmurs.  An April 1987 treatment note reflects that 
a systolic ejection murmur was noted.  In May 1987 the 
veteran had a treadmill stress test which was normal.  In 
September 1987 he had an abnormal electrocardiogram and was 
referred for a cardiology consultation.  In October 1987 the 
conclusions by the cardiology clinic were that an 
electrocardiogram showed no evidence of coronary disease and 
that there was possibly hypertension.  The veteran's blood 
pressure reading was 146/100.  It was noted that an 
echocardiogram may help to see if the veteran had any 
previous valve infection.  The results of an 
electrocardiogram conducted in October 1987 showed a 
borderline electrocardiogram .

Pursuant to the Board's June 2001 request for a VHA expert 
medical opinion, a VA cardiology specialist reviewed the 
veteran's claims file in December 2001 and determined that 
the medical evidence showed that the veteran's first 
borderline blood pressure reading was in September 1982, and 
that there was no evidence that significant coronary disease 
existed prior to August 13, 1981.

In essence, there is no medical evidence of record indicating 
the presence of cardiac disease prior to 1985, and there is 
no other medical evidence or opinion of record indicating 
that cardiac disease or any other disorder that could have 
contributed to cause the veteran's death, developed prior to 
August 13, 1981.  The appellant contends that the veteran had 
cardiac disease that predated August 1981, however, as noted, 
this is not supported by the objective record, and, as a 
layman, the appellant has no competence to give a medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As there is no competent evidence that cardiac disease, or 
other disease that contributed to the veteran's demise, was 
incurred prior to August 13, 1981, entitlement to REPS 
benefits is not established.  The Board has considered the 
benefit of the doubt doctrine, but as the evidence is not in 
relative equipoise, such doctrine is not applicable in this 
case.


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

